DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the After Final amendments filed 12 August 2021 for the application filed 09 May 2019. Claims 1, 2, and 4-14 are pending:
Claims 3 and 15 have been canceled;
Claims 9-14 have been withdrawn; and
Claim 1 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2017/078965, filed 10 November 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (GB1619083.7, filed 11 November 2016) under 35 U.S.C. 119 (a)-(d).

Drawings
The drawings were received on 12 August 2021. These drawings are acceptable.

Specification
The amended title of the invention, “Layered Chromatography Column Cylinder”, is sufficiently descriptive. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Group 1 (Claims 1-8), drawn to a chromatography column cylinder and assembly, and Group 2 (Claims 9-14), drawn to a method for forming a chromatography column cylinder, as set forth in the Office action mailed on 21 September 2020, has been reconsidered in view of the The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 21 September 2020 is fully withdrawn. Claims 9-14, directed to a method for forming a chromatography column cylinder, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s amendments to Claim 1 with respect to the Claim Objections have been fully considered and are persuasive; these objections have been withdrawn.
	Applicant’s amendments to Claim 1 with respect to the 35 USC 112(b) indefiniteness rejections of Claims 1 and 3-8 have been fully considered and are persuasive; these rejections have been withdrawn.
	Applicant’s amendments to Claim 1 with respect to the 35 USC 103 rejections of Claims 1 and 3-8 as being obvious over HORSMAN in view of FISLAGE has been fully considered and are persuasive; these rejections have been withdrawn. 
	All other arguments have been indirectly addressed.

Claim Interpretation
	Claim 11 recites that “the outer layer is formed from a material which is relatively stronger than the inner layer”. Rather than a disparate comparison of the strength of “a material” (i.e., a composition) with the strength of “the inner layer” (i.e., a structure), the Examiner interprets this limitation to indicate that the comparison is between “the outer layer” structure and “the inner layer” structure, e.g., the outer layer is formed from a material which renders the outer layer mechanically stronger than the inner layer.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 10: “layers using said complementary formations; and…” (line 6);
Claim 11: delete the comma after “wherein”, e.g., “claimed in claim 9, wherein[[,]] the…” (line 1);
Claim 11: “outer layer is formed from a material which [[is ]]renders the outer layer relatively mechanically stronger than the inner layer” (lines3-4); and
Claim 12: delete the second “inner layer”, e.g., “layer 

Allowable Subject Matter
Claims 1, 2, and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed toward a chromatography column cylinder formed from a polymer composite having an inner layer and an outer layer, the outer layer being a shrinkable polymethyl methacrylate or a polymethyl methacrylate (PMMA) modified with comonomers and having greater relative mechanical strength than the inner layer of the cylinder wherein when polymerized, the outer layer shrinks to mechanically bond the outer layer to the inner layer; the claimed invention is also directed toward a method for forming such a chromatography column cylinder.
The closest prior art of record, i.e., HORSMAN et al. (US PGPub 2004/0035774 A1), discloses a chromatography column having a tubular membrane with an inner first layer and an outer second layer formed of different polymer material but fails to disclose a polymethyl methacrylate outer layer that “provides shrinkage… to mechanically bond the outer layer to the inner layer” as claimed. Secondary art, FISLAGE et al. (US PGPub 2011/0114559 A1), discloses the use of PMMA as an outer support in a hollow fiber membrane construction for providing mechanical strength to the overall membrane. Even further, evidentiary support from KWON et al. (BioMed 
However, there is no reference that teaches or suggests the application and polymerization of a PMMA shrinkable layer to mechanically bond an outer layer made thereof to an inner layer of a polymer composite chromatography column cylinder. For this reason, the claimed inventive chromatography column cylinder and method for forming the chromatography column cylinder are patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777